Citation Nr: 9917017	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  93-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for flat feet with 
hallux valgus on the right and a bunion of the right great 
toe, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1989 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  

Initially, the veteran also sought service connection for 
left hip pain claimed as secondary to service-connected feet 
and leg disorders and for an increased rating for bilateral 
shin splints.  In February 1997, the Board denied service 
connection for left hip pain and denied an increased 
evaluation for bilateral shin splints.  At that time, the 
Board also remanded the issue of an increased evaluation for 
the veteran's service-connected flat fleet to the RO to have 
the veteran undergo further VA evaluation to obtain a more 
definitive assessment of the severity of the veteran's 
condition.  Pursuant to the instructions in the remand, the 
RO requested that a local VA Medical Center (VAMC) schedule 
the veteran for examination.  Following each of three 
scheduled in examinations in May, October, and November 1997, 
the RO received information that the veteran had failed to 
report for the examination.  In January 1998, the RO 
continued the denial of the veteran's claim on the evidence 
already of record.

The Board also notes that, in July 1997, the veteran 
rescinded his power of attorney with his prior representative 
and submitted a signed VA Form 21-22 appointing the Vietnam 
Veterans of America, Inc., as his representative for all 
issues at the VA as of that date.  In December 1998, the 
Vietnam Veterans of America, Inc. requested to be removed as 
representatives for the veteran and, in February 1999, the 
Board granted the request.  In March 1999, the Board sent a 
letter to the veteran's last known address of record 
informing him of his designated representative organization's 
revocation of their power of attorney in his appeal and 
provided him the opportunity to establish another 
representative.  He was given 30 days for a response, but 
neither the veteran nor a designated representative responded 
to the Board's March 1999 letter.  As such, the Board 
determines that the veteran has elected to proceed in this 
appeal without representation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran complains of bilateral foot pain and flat 
feet; pertinent and available medical evidence reveals an 
unremarkable gait, no particular tenderness to palpation over 
the plantar aspect of the feet, mild bilateral pes planus, a 
well healed surgical scar over the metacarpal phalangeal 
joint of the right great toe with no tenderness to palpation 
and full range of motion of the joint, no plantar tenderness 
or plantar callosity, and no fracture or dislocation on X-
ray.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for flat feet with hallux valgus on the right and a 
bunion of the right great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.40, 4.41, 4.45, 4.57, 4.71a, Diagnostic Code 5276-5280 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

While on active duty service, the veteran was seen for a 
bunion growth on his right big toe.  Examination revealed 
right hallux valgus with associated bunion of the right big 
toe.  At from service, medical examination revealed flat feet 
with right bunion.  In November 1990, the RO granted service 
connection for flat feet with right hallux valgus and bunion 
of the right great toe, effective from the time of his 
separation from active duty, and a ten percent evaluation was 
assigned.  The 10 percent rating has been in effect since 
that time.  

In August 1992, the veteran filed a claim for an increased 
rating for his flat feet with right hallux valgus and bunion 
of the right great toe.  He essentially maintains that he 
experiences pain and soreness in his right foot, which is 
increased with prolonged standing, thereby warranting a 
disability evaluation in excess of 10 percent.  

The veteran's VA outpatient treatment reports for January to 
August 1992 show that he was seen for complaints of flat feet 
and low leg muscle strain on walking and running.  In August 
1992, he underwent minor podiatry surgery.  

In October 1992, the veteran underwent VA examination during 
which he complained of pain and soreness in his right foot, 
which was increased with prolonged standing.  On examination, 
his gait was unremarkable. There was no particular tenderness 
to palpation over the plantar aspect of the feet.  Mild 
bilateral pes planus was shown.  There was a well-healed 
surgical scar over the metacarpal phalangeal joint or the 
right great toe.  There was no tenderness to palpation and 
there was a full range of motion of the joint.  He performed 
a satisfactory heel and toe walk, and he was able to squat 
and rise.  

During the veteran's July 1996 VA examination, he complained 
of pain in both feet, which was exacerbated by prolonged 
periods of weight bearing.  On examination, he walked with an 
unremarkable gait pattern.  He was able to perform a 
satisfactory heel and toe walk.  He was able to squat and 
rise.  There was a well-healed surgical scar over the 
metacarpal phalangeal joint of the right great toe.  The 
examiner indicated that "[t]here was no more than a grade I 
pes planus noted."  Furthermore, the examination report 
reflects no notations as to evidence of Achilles tendon spasm 
or displacement, plantar tenderness or plantar callosity 
formation.  He had a 2-3+ dorsalis pedis pulse, bilaterally.  

An X-ray report of the veteran's feet, dated in July 1996, 
revealed no fracture or dislocation.  The impression was 
normal feet.  





II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of a right wrist 
fracture is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed; including, to the extent possible, the development 
requested by the Board in its February 1997 remand, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The veteran's service-connected flat feet with hallux valgus 
and bunion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5276-5280.  Diagnostic Code 5280 is cited to reflect that the 
veteran currently has hallux valgus that is associated with 
his disability; however, the disability, as a whole, is 
evaluated under the criteria of Diagnostic Code 5276, 
pursuant to which pes planus (flat feet) is evaluated.  See 
38 C.F.R. § 4.27.  Under Diagnostic Code 5267, a 10 percent 
evaluation is warranted for moderate flatfeet where the 
weight-bearing line over or medial to the great toe and there 
is inward bowing of the tendo achillis, pain on manipulation 
and use of the feet.  A 30 percent evaluation is warranted 
for severe bilateral flatfoot manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
flatfoot with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  

In the veteran's case, his flat feet with hallux valgus on 
the right and a bunion of the right great toe is manifested 
by complains of bilateral foot pain and flat feet.  Medical 
findings reveal that he has an unremarkable gait.  He has no 
particular tenderness to palpation over the plantar aspect of 
the feet.  His bilateral condition has been medically 
characterized as mild bilateral pes planus.  He has a well-
healed surgical scar over the metacarpal phalangeal joint of 
the right great toe with no tenderness to palpation.  There 
is full range of motion of the joint, no plantar tenderness 
or plantar callosity, and X-rays revealed no fracture or 
dislocation.  The medical evidence does not reveal any marked 
deformity, characteristic callosities or extreme tenderness 
of the plantar surfaces of the feet.  Thus, the evidence 
demonstrates only that the veteran has mild flat feet, and 
that he complains of bilateral foot pain, not objectively 
observed.  Given the paucity of clinical findings regarding 
the veteran's disability, the Board must conclude that the 
current 10 percent evaluation is appropriate, and that the 
criteria for a higher evaluation under Diagnostic Code 5276 
simply are not met.  As pain on use (manipulation) obviously 
is contemplated in the rating criteria, and there is no 
medical evidence of other indicators of functional loss (such 
as weakness, limited or excess motion, fatigability, or 
incoordination), there is no basis for assignment of a higher 
evaluation pursuant to the provisions of 38 C.F.R. §§ 4.40. 
4.45 and the DeLuca decision, noted above.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code.  Even if the 
veteran's disability were, alternatively, evaluated  under 
Diagnostic Code 5280, no more than the current 10 percent is 
assignable. That diagnostic code prescribes a maximum 
evaluation of 10 percent for an operated condition with 
resection of the metatarsal head or for a severe condition if 
it is equivalent to amputation of the great toe.  
Furthermore, even considering the veteran's complaints of 
painful feet, in the absence of evidence of, or of disability 
comparable to claw foot, malunion of or nonunion of the 
tarsal or metatarsal bones or moderately severe or severe 
foot injury residuals, there is no basis for assignment of a 
higher evaluation under Diagnostic Codes 5278, 5283, or 5284, 
respectively, the only other potentially applicable 
diagnostic codes (pertaining to evaluation of a 
musculoskeletal foot disability) providing for assignment of 
a higher evaluation.  Finally, although the veteran has a 
scar on his right foot following his bunionectomy, there is 
no basis for assignment of a separate evaluation for such 
scar, as it is well healed and is not medically shown to be 
symptomatic or to result in any functional loss, such as 
limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.

Hence, the Board finds that the currently assigned evaluation 
of 10 percent for the veteran's flat feet with hallux valgus 
on the right and a bunion of the right great toe under 
Diagnostic Code 5276-5280 fully comports with the applicable 
schedular criteria and is consistent with the intention of 
the rating schedule to recognize painful feet as indicative 
of some functional loss.  However, in the absence of medical 
evidence establishing more significant functional loss, there 
is no basis for more than the currently assigned evaluation.  

The Board notes that in reaching the above determinations, 
the Board has had no choice but to rely on the medical 
evidence currently of record, and of record at the time of 
the prior remand.  While the veteran was offered three 
opportunities to undergo further medical evaluation of his 
feet, which may have resulted in evidence more favorable to 
his claim, he chose not to avail himself of those 
opportunities.  Should the veteran choose to submit to an 
examination in the future, the results of any such 
examination may support a future claim for increase.  At 
present, however, the medical evidence of record simply does 
not support his current claim.   

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected disability.  The medical evidence 
notes that the veteran has not show, nor has he contended, 
that any of his service-connected flat feet with hallux 
valgus on the right and a bunion of the right treat toe have 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  





ORDER

A disability evaluation in excess of 10 percent for flat feet 
with hallux valgus on the right and a bunion of the right 
great toe is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

